PER CURIAM
Like SAIF v. Haley, 254 Or App 410, 296 P3d 560 (2012), this case is on remand from the Supreme Court. SAIF Corporation v. Preston, 352 Or 564, 291 P3d 736 (2012). In our earlier decision, 242 Or App 571, 256 P3d 160 (2011), we held that claimant was not entitled to an insurer-paid attorney fee under ORS 656.382(2) (2007)1 because, although SAIF had at one point challenged her entitlement to permanent partial disability and she ultimately prevailed, she did not prevail at the same hearing that considered SAIF’s challenge; rather, she prevailed at a subsequent hearing before the Workers’ Compensation Board. We relied on our decision in SAIF v. DeLeon, 241 Or App 614, 251 P3d 794 (2011). The Supreme Court has now reversed that decision, SAIF v. DeLeon, 352 Or 130, 282 P3d 800 (2012), and held that the claimant in that case was entitled to insurer-paid attorney fees because she ultimately prevailed after the insurer had challenged her award at an earlier stage — the same circumstances as here. On remand, therefore, we reinstate the Workers’ Compensation Board order and the insurer-paid attorney fees that the board awarded. Accord Haley, 254 Or App at 411-12.
Affirmed.

 ORS 656.382(2) (2007) provides, in. part:
“If a request for hearing ** * * is initiated by an employer or insurer, and the * * * board * * * finds that the compensation awarded to a claimant should not be disallowed or reduced, the employer or insurer shall be required to pay to the claimant or the attorney of the claimant a reasonable attorney fee * * * for legal representation by an attorney for the claimant at and prior to the hearing * *